 "M" SYSTEM, INC., ETC.527Contrary to the Petitioner's request, it is our opinion that the in-terests of the driver-salesmen and the over-the-road drivers are notsufficiently diverse to warrant a finding that a unit limited to driver-salesmenis appropriate.'As to the Employer's warehousemen, thefacts herein indicate that they have a substantial community of inter-estswith both the driver-salesmen and the over-the-road drivers.3For this reason, and as they would otherwise be the only unrepre-sented employees of the Employer, we include the warehousemen inthe unit.Accordingly, we find that the following employees of theEmployer at its Harland, Wisconsin, plant constitute a unit appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All driver-salesmen, over-the-road drivers, and warehousemen, ex-cluding office clerical employees, guards, and supervisors within themeaning of the Act.As indicated above, the unit found appropriate is broader than thatsought by the Petitioner.As the Petitioner has a sufficient showingof interest in the appropriate unit, and it did not unequivocally dis-claim interest therein, we shall direct an election.However, shouldthe Petitioner desire not to participate in such election, the RegionalDirector is authorized to permit the withdrawal of the petition with-out prejudice upon timely request of the Petitioner.'[Text of Direction of Election omitted from publication.]MEMBERSJENKINS and KIMBALL took no part in the consideration,of the above Decision and Direction of Election.2 SeeThe Valley of Virginia Cooperative Milk Producers Association,127 NLRB 785.To the extent inconsistent herewith,Holsum Bakers,Inc.,102 NLRB 1495, and cases.cited therein,are hereby overruled.3 SeeBrown Cigar Company,124 NLRB 1435.4 Brown Cigar Company, supra."M" System,Inc.,Mobile Home Division Mid-States Corporation,andLodge 1243, International Association of Machinists, AFL-CIO.Case No. 16-CA-1224.November ^?, 1960DECISION AND ORDEROn June 15, 1960, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair labor-practices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report, together with a supportingbrief.129 NLRB No. 64. ,528DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers in con-nection with this case to a three-member panel [Members Rodgers,Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record, andhereby adopts the findings, conclusions, and recommendations of the'Trial Examiner.'ORDERUpon the entire record, and pursuant to Section 10(c) of the Na-tional Labor Relations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, "M" System, Inc.,Mobile Home Division Mid-States Corporation, Texarkana, Texas,its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Lodge 1243, Interna-tional Association of Machinists, AFL-CIO, as the exclusive repre-sentative of all its employees in the appropriate unit with respect torates of pay, wages, hours of employment, and other terms and con-ditions of employment.The appropriate bargaining unit is: All pro-duction and maintenance employees at Respondent's mobile homeplant at Texarkana, Texas, including inspectors, the power tool serv-iceman, the saw filer, porters or janitors, material handlers, hyster orlift truckdriver, the trash truckdriver, and the pickup driver; but ex-cluding leadmen, office clerical employees, professional employees,over-the-road drivers, the office maid, watchmen, guards, the chiefstockroom clerk, and all other supervisors as defined in the Act.(b)Unlawfully soliciting individual employees to discontinue orabandon strike activity.(c)In any like or related manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request bargain collectively with Lodge 1243, Interna-tional Association of Machinists, AFL-CIO, as the exclusive repre-sentative of the employees in the appropriate unit and embody anyunderstanding reached in a signed contract.'With respect tothe Section 8(a) (5) violation found herein,see, e g.,California Girt,Inc,129 NLRB 209. "M" SYSTEM, INC., ETC.529(b)Post at its plant in Texarkana, Texas, copies of the notice at-tached hereto marked "Appendix." 2 Copies of said notice, to be fur-nished by the Regional Director for the Sixteenth Region, shall, afterbeing duly signed by an authorized representative of the Respondent,be posted by the Repondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for the Sixteenth Region, in writ-ing, within 10 days from the date of this Order, what steps it hastaken to comply herewith.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL NOT unlawfully solicit individual employees to dis-continue or abandon strike activity.WE WILL NOT refuse to bargain collectively with Lodge 1243,International Association of Machinists, AFL-CIO, as the ex-clusive representative of all our employees in the appropriateunit described below.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of rights guaran-teed in Section 7 of the Act.WE WILL bargain collectively upon request with the aforesaidUnion as the exclusive bargaining representative of all our em-ployees in the appropriate unit described below with respect torates of pay, wages, hours of employment, and other terms andconditions of employment, and, if an agreement is reached, em-body such understanding in a signed contract.The appropriateunit is :All production and maintenance employees at our mobilehome plant at Texarkana, Texas, including inspectors, thepower tool serviceman, the saw filer, porters or janitors, ma-586439-61-vol. 129-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDterial handlers, hyster or lift truckdrivers, the trash truck-driver, and the pickup driver; but excluding leadmen, officeclerical employees, professional employees, over-the-roaddrivers, the office maid, watchmen, guards, the chief stock-room clerk, and all other supervisors as defined in the Act."M" SYSTEM, INC., MOBILE HOME DIVI-SION MID-STATES CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpona charge filed on February25, 1959,by Lodge1243,International Asso-ciation ofMachinists,AFL-CIO, hereincalled the Union,against "M"System,Inc.,Mobile Home Division Mid-States Corporation, herein called the Respondent,the General Counsel, onMay 4, 1959, issued a complaint alleging that the Respond-ent had engaged in unfair labor practices affecting commerce within the meaningof Section 8(a)(1) and(5) and Section 2(6) and (7) of the National Labor Rela-tionsAct,61 Stat. 136,herein calledtheAct.The Respondent in its duly filedanswer denied the commission of the alleged unfair labor practices.A hearing, atwhich all parties were represented,was held before the duly designated Trial Ex-aminer atTexarkana,Texas, at various dates between September 21 and December9, 1959.Briefswere filed with theTrialExaminer by the General Counsel onFebruary15, 1960, andby theRespondent on February 24, 1960.Upon the entire record in the case,and from my observation of the witnesses, Imake the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent,a Mississippi corporation with its principal place of business atTexarkana,Texas, is engaged in the manufacture,sale, and distribution of mobilehomes.During the 12-month period preceding the issuance of the complaint, theRespondent purchased for use at its Texarkana plant from sources outside the Stateof Texas raw materials having a value in excess of $50,000.Itsout-of-Stateshipments of finished products during that period also exceeded$50,000 in value.The Respondent concedes it is engaged in commerce within the meaning of theAct.II.THE LABOR ORGANIZATION INVOLVEDLodge 1243,InternationalAssociation ofMachinists,AFL-CIO,is 'a labororganization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. IntroductionAfter earlier efforts by the Union to achieve status as the bargaining representa-tive of the Respondent's employees had been met with marked and unlawful resistancefrom the Respondent,'the Union succeeded at a Board-ordered election in gaining1Reference is made to Case No. 16-CA-906, a prior unfair labor proceeding involvingthe same RespondentThat case was concerned with certain activities engaged in by theRespondent both before and after a Board-ordered election held In June 1956 and lost bythe Union.The Board in its Decision and Order in that case(118 NLRB 502) foundthat the Respondent violated Section 8(a) (1) of the Act,by threatening employees withthe revocation of existing benefits and privileges and with other reprisal measures if "M" SYSTEM, INC., ETC.531majority support, and on November 25, 1957, was certifiedas the exclusive bargain-ing representative of the Respondent'semployees in anappropriatebargainingunitdescribed as follows (Case No. 16-RC-2119, not published in NLRBvolumes) :All productionand maintenanceemployees at the Employer's mobile homeplant at Texarkana, Texas, including inspectors, the power tool serviceman, thesaw filer, porters or janitors, material handlers, hyster or lift truckdrivers, thetrash truckdriver, and the pickup driver; but excluding leadmen, office clericalemployees, professional employees, over-the-road truckdrivers, the office maid,watchmen, guards, the chief stockroom clerk, and all other supervisors asdefined in the Act.After its certification the Union requested and the Company agreed to meet forthe purpose of negotiating a collective-bargaining agreement.The firstmeetingwas held on January 4, 1958. Thereafter there weresome16 additionalmeetings,most of them widely spaced, extending over a period of more than 11/2 years-thelast on July 30, 1959.The negotiations failed to culminate in a contract.OnAugust 27, 1958, while negotiations were in progress, the Respondent dischargedemployee James R. Walsh who had theretofore served as chairman of the Union'sbargaining committee.Walsh's discharge was made the subject of a separateunfair labor practice proceeding in Case No. 16-CA-1165. The Boardin itsDecisionand Order in that case found that Walsh was discriminatorily discharged in violationof Section 8(a)(1) and (3) of the Act (123 NLRB 1281). On August 29, 1958,the Union struck the Respondent to protest both the Respondent's failure to cometo contract terms with the Union and its refusal to reinstate Walsh.About 50 or 60,percent of the unit employees joined the strike, but the Company continued tooperate nevertheless.The strike lasted until June 4, 1959.During the period ofthe strike, bargaining negotiations continued, as well as at one meeting thereafter.The gravamen of the General Counsel's complaint here is that the Respondentfailed to bargain in good faith.The complaint dates the alleged refusal to bargainfrom on or about August 28, 1958. That date has no special significance in itself,except that it marks the earliest bargaining meeting within the 6 months' limitationperiod of Section 10(b), the charge not having been filed until February 25, 1959.The General Counsel quite properly takes the position, however, that evidence as tonegotiations prior to the 10(b) date is not only admissible as background matternecessary to explainand give meaningto the later negotiations, but also has a rele-vant bearing on the inquiry into the Respondent's bargaining state of mind on andafterAugust 28, 1958.Senorita Hosiery Mills, Inc.,115 NLRB 1304, footnote 3.In additionto alleginga refusal to bargain, the complaintallegesthat the Respondentindependently violated Section 8(a)(1) bypromisingstrikerswage increases toabandon the strike called by the Union.The complaint,as amended at thehearing,also alleges that the strike was caused by the Respondent'sunfair laborpractices.But as applied to the precise situation in the instant case, the significance of thelast allegation is not readilyapparent .2It is the General Counsel's contention-disputed by theRespondent-that theRespondent during the course of the negotiationsfailedto perform its statutoryobligation to meet with the Unionat reasonable times and to engagein good-faithbargaining with a genuine desire to reach anagreement consistentwith the respectiverights and interests of the parties.To spell out bad faith, the General Counselrelies inlarge part upon what occurredin the negotiationsthemselves-but not onthis alone.As evidence of bad faith, the General Counselalso reliesupon conductclaimed to have been engaged in by theRespondentaway from the bargainingtable-more specifically,the unilateral grant of wage increases to a substantialnumber of employees whilebargainingwas in progress,the institutionof a wage in-centive system without consulting the Union, and the taking of action hostile to theUnion while bargaining was in progress, suchas its instigation of anemployee peti-tion repudiatingthe Unionand its discriminatorydischarge ofWalsh-all as willlater more fully appear.they voted for the Union ; by promising wage increases and other benefits if the Unionwere defeated at the election; and by engaging in other unlawful conduct calculated tocoerce its employees to reject the Union.2A finding in accord with the allegation could have a meaningful effect only ac provid-Ing support for an order requiring reinstatement of the striking employeesPut theGeneral Counsel concedes that the Respondent at the termination of the strike grantedreinstatement to all but four of the striking employees who applied.As for the fourwho were denied reinstatement-assertedly on the ground that they engaged in strikemisconduct-it appears that unfair labor practice charges thereafter filed on their behalfwere administratively dismissed. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Background evidence; the negotiations prior to August 28, 1958Because of Section 10(b) considerations, the negotiations prior to August 28,1958, will be discussed separately from those after that date, although the dividingline is otherwise an artificial one.Prior to the 10(b) period there were eight bargaining meetings--January 4,March 8, March 29, April 26, May 24, June 21, July 8, July 18, and August 14,1958.The Company's principal negotiator gat the first three meetings was Attorney0 B. Fisher. Thereafter, Fisher's law partner, J. D. McLaughlin, who was alsopresent at two of the first three meetings, took over as the Respondent's principalnegotiator and continued in that capacity through all remaining sessions.TheRespondent was also represented at all meetings by Henry B. Eckstein, its generalmanager.The Union was represented at the first three meetings by W. L. Grant,and at the remaining six by W. C. Harris; both Grant and Harris are Grand Lodgerepresentatives.They were assisted by the employee shop committee which washeaded until his discharge by James Walsh.A court reporter, retained by theRespondent to record the bargaining proceedings, was present at all but the firstmeeting.On the first day the reporter appeared, Grant objected to the reporter'spresence unless the Union was furnished a copy of the transcript without cost.Fisher told Grant that the Union would have to make its own arrangements withthe reporter if it wanted a copy.No further objection to the presence of thereporter was thereafter voiced by the Union.3As the dates set out above reflect, the meetings were widely spaced.To a con-siderable extent, although not entirely so, the long delays between meetings weredue to the inability of the Respondent's negotiators to meet sooner because, as busypractitioners at the bar, they had other claims on their time and attention.At thefirst meeting, the union negotiators announced that they were available for meetingsat any time, and expressed the wish to bring the negotiations to a speedy conclusion.There were perhaps two occasions thereafter when the union negotiators found thatthey could not conveniently meet on a suggested date, but the alternate dates theyproposed on such occasions were never more than 2 or 3 days away. On the otherhand, the Respondent's negotiators stated at the end of some of the meetings thatbecause of the pressure of other work they were unable to set a definite date for thenext meeting.Moreover, there were a number of occasions when the Respondent'snegotiators found it necessary to request substantial postponements of adjourneddates already set because of other intervening engagements which they regarded asof more pressing importance.At the beginning, at least, the Union does not appearto have protested the long spread between meetings, possibly because it hoped thata cooperative attitude on its part would produce dividends, possibly because it hadlittle choice but to agree to the requested postponements.But as time went on, theUnion became increasingly more impatient with the delays.Thus, in a letter toMcLaughlin, dated May 10, 1958, Harris, while agreeing to McLaughlin's requestfor a further 2-week postponement of a meeting previously set for that date, sug-gested that beginning on May 24 the parties meet on a day-to-day basis, or at leasta week-to-week basis, until negotiations were completed.Again on July 26, 1958,after receiving word from McLaughlin that other engagements would make himand Eckstein unavailable for several weeks to discuss a proposal the Union hadearlier submitted, Harris wrote McLaughlin complaining about the delay and re-iterating the Union's willingness to meet at any time and remain in session untilagreement or stalemate was reached.Prior to the first meeting, the Union submitted to the Respondent its contractproposal containing some 26 articles. Included were a number of economic demands,such as for increased wages (the amount of which was not then specified), premiumpay for work in excess of 8 hours a day and on holidays, added paid holidays, in-creased vacation benefits, call-in pay, sick leave, and group insurance.Also includedwere provisions for employee security (e.g., seniority, no discrimination), for theestablishment of a grievance procedure terminable in arbitration, for a dues checkoff,for bulletin board privileges, for health and safety, for leave without pay to attendunion business, and other miscellaneous provisions.At the first meeting, held on January 4, 1958, the provisions of the union proposalwere reviewed generally.Except for such clauses as restated only what the lawrequires-for example, recognition, overtime pay for work in excess of 40 hours,and reemployment rights for employees called into r'ii;'^ry service-the Respondentobjected to all of the Union's proposals in whole or in part.3The reporter's transcribed notes are in evidence only with regard to the meetingsbeginning on August 28, 1958The findings of what occurred ^t earlier meetings arebased upon oral testimony, to the extent credited, and upon documentary evidence C4M" SYSTEM, INC., ETC.533At the second meeting, held more than 2 months later, the Respondent submitteda counterproposal to the Union's demands.With regard to economic terms, theRespondent in effect rejected all of the Union's demands, agreeing only not to reduceindividual wage rates below existing levels and to maintain, but not enlarge upon,the preexisting vacation and holiday benefits enjoyed by the employees.TheRespondent also offered to write into the contract (a) a recognition clause; (b) aprovision against racial, religious, and union (or nonunion) discrimination, appli-cable to both the Union and the Respondent, but making the Union responsible notonly for conduct of its representatives but of its members as well; (c) a workweekclause providing for overtime payments as required by the Fair Labor StandardsAct; (d) a seniority clause which, unlike the Union's proposal, was tied not onlyto longevity of service, but to skill, ability, and "disposition of the employee to dothe work required," and which, moreover, allowed the Respondent to make excep-tions "through the exercise of management prerogatives"; (e) a clause granting theUnion limited bulletin board privileges; (f) a three-step grievance procedure, withmanagement's decision at the third level to be "final and binding"; (g) a provisionfor the appointment and certification of shop stewards by the Union; and (h) a pro-vision permitting a union representative to be present at the presentation of employeegrievances.All of the foregoing items were related in some measure to demandsmade by the Union. In addition, the Respondent's proposal contained a numberthat were not.Thus it provided for a rigid no-strike clause and a broad managementfunctions clause-both of which will be discussed at some length below. It alsocontained an absence-without-leave clause, imposing tight restrictions and severepenalties upon employee unexcused absences.The remaining provisions, such asthe preamble, severability, and waiver clauses, were more or less of a formal nature.The Union took no exception to the recognition clause, the shop steward clause,the union representative clause, and a number of the formal provisions. It objectedin whole or in part to all other clauses in the Respondent's proposal on the groundthat they either went too far or not far enough.At the succeeding meetings the parties discussed their differences and at varioustimes prepared and submitted rewrites of specific clauses.The Union, in an effortto reach agreement, gave considerable ground.The Respondent also made certainconcessions, but its concessions were more limited in nature.The Respondent agreedto write into its proposal a provision for a 10-minute rest period and also one forthe continuation of a group insurance policy then in force; but these merely restatedbenefits the employees already enjoyed.The Respondent also agreed to certainlanguage modifications in its proposed seniority clause, modifications that did notmaterially alter the content of the clause it had originally proposed, but which werenevertheless apparently sufficient to meet the Union's objections.4There were inaddition a number of other items as to which the Respondent agreed to make minor,and in some cases insubstantial changes, but none of them fell within the moresignificant areas of dispute .5On the more serious matters in controversy, to be4 The seniority clause, as revised, still allowed the Respondent to give weight to otherfactors besides length of service in applying seniority, such as skill and ability, and"willingness to work "The original proposed clause had provided that seniority couldbe broken by an employee's discharge. The Union asked and the Respondent agreed, thatthe discharge must he for "proper cause " This change, however, was more illusory thanreal, for, as will later more fully appear, the Respondent insisted throughout the negotia-tions on reserving to itself under its proposed management prerogative clause the soleright to determine what was proper cause for a discharge.iThus : (1) In an article covering the trial period for new employees, the Union hadsuggested a 30-day probationary period ; the Respondent suggested 90 days ; It was tenta-tively agreed to make it 60 days (2) In the vacations clause, the Respondent agreed todelete a provision which would have deprived an employee of his paid vacation if he hadanyunexcused absence during the preceding year. Significantly, the forfeiture provisiondid not appear in the Respondent's original counterproposal, but was added later (3) Inthe discrimination clause, the Respondent agreed to add a provision--in content no morethan the law required-that the employees were to be free to join or not to join theUnion without coercion from either the Respondent or the Union, and that the Respond-ent was not to encouraee employ es to c'erce union members (4) In the "absence with-out leave" clause, the Respondent consented to modify the requirement that a doctor'scertificate be produced to justify any unexcused absence because of illness, so as to waivethe need of such a certificate in the case of an absence of less than 3 days where theemployee had reported to his foreman his inability to work and had been granted leaveby the foreman. (5) The Respondent consented to a "leave with absence" clause, whichunlike the one submitted by the Union, tied the Respondent down to nothing, merely pro- DECISIONSOF NATIONALLABOR RELATIONS BOARD,discussed in the subsection below, the Respondent remained unyielding throughoutthis entire period.Because the parties during the first 8 months of negotiationsnever got beyond the mechanics of the agreement, there was scarcely any discussionof the "cost" items; in any event the Respondent made it clear that it was unwillingto provide any benefits beyond those the employees already enjoyed.Moreover, as gaps were being bridged in certain areas of disagreement, the Re-spondent intensified disagreement elsewhere by adding to its contract proposal newprovisions that had not been in it before.Thus, as late as July 8, 1958, after thenegotiations were already 7 months old, the Respondent submitted a rewrite of itsproposals in which it inserted in the much controverted management prerogativesclause-of which more later-the following provision:.anything herein contained to the contrary notwithstanding, it is specificallyunderstood that the Company has the right to hire employees of its choice, fireemployees for just cause, just cause to be determined solely by the Company,and to make merit increases to its employees as it may choose.The rewrite was submitted ostensibly to show the extent to which the Respondent wasprepared to narrow its earlier contract proposals in the light of tentative agreementsearlier reached on specific items.But no previous written proposal submitted bythe Respondent had suggested that the grant-of-merit increases be made a nonbargain-able matter.The Respondent's insertion of that provision became and remained oneof the principal stumbling blocks to agreement, as will more fully appear below.The Respondent's earlier proposed management prerogative clause did include aprovision requiring the Union to recognize that the right to "hire, promote, disciplineand discharge employees" was a management prerogative.The Union's objectionto that provision was a limited one. It argued that it ought not be deprived of itsstatutory right to represent employees on grievance claims that employee tenurehad been broken byimpropercompany action. It indicated, however, that it wasprepared to recognize that discharges and disciplinary action forjust causeweremanagement prerogatives.The Respondent professed a willingness to make a re-vision that would meet the Union's objection.But when it submitted its revision,it also added the phrase, "Just cause to be determined solely by the Company "Thisrevision more than nullified the "concession" made by the Respondent. It sharpenedthe difference between the parties and provoked added dissension.A further example may be cited of a revision by the Respondent that moved awayfrom rather than toward agreement.This concerned the shop committee and griev-ance procedure clauses. In its original proposal the Respondent imposed no limita-tion-except as to number-on the Union's selection of its own stewards or on themanner in which they might function.The Respondent's proposal in that respectreadily met with union approval and tentative agreement was reached on that point.Nevertheless, on July 8, 1958, some 7 months after negotiations began, the Respond-ent drastically altered its proposal to create a new issue where there had been nonebefore.The new proposal would have required that the employees of each depart-ment annually elect one of their number as the steward of that department; that therecould be no substitution of stewards from one department to another; that a griev-ance not settled at the first level could not be carried higher without majority ap-proval of the grievance committee; and that the steward of the department in whichthe grievance arose would be ineligible to serve or vote on any grievance committeeor otherwise participate in the prosecution of the grievance originating in hisdepartment beyond the first level of the grievance procedure.This added demandprovoked strong objection from the Union as an invasion of its lawful right to selectits representatives in its own way, and through the next three meetings became oneof the major impediments to agreementAs will more fully appear in the subsectionbelow, the Respondent eventually withdrew that demand, possibly because it recog-nized that continued insistence on it as a condition to agreement could not bedefended in a refusal-to-bargain case.But in the meantime, the injection of thatnew issue. which led to time-consuming discussions diverting attention from otherissues, had a deleterious effect on the progress of the negotiationsAt the meeting of July 18, 1958, the Union, surrendering on all other contractissues in dispute-including all its economic demands other than wages-notified theRespondent that it was prepared to accept the Respondent's proposal as last re-viding that such leaves could only be obtained by mutual consent of the Company andthe Union(6)The Respondent agreed to write into its contract a health and safetyclause, but the clause it consented to did no more than call upon the Respondent to useits "best efforts" to maintain safe conditions, and left the determination of what safetydevices and equipment were to be used "in the sole discretion of the plant manager " (4M" SYSTEM, INC., ETC.535written if the Respondent in turn would agree to a 15-cent wage increase, grant adues checkoff, and accept certain specified union proposals-to be detailed in thesubsection below-relating to the composition and selection of the shop com-mittee, to strikes and lockouts, to the grievance procedure and arbitration, and tomanagement prerogatives.Thereafter, within the period prior to the Section 10(b)date, one further meeting was held, on July 18, 1958.The parties discussed theremaining contract issues as formulated by the Union, but no advance toward agree-ment was made. On August 19, 1958, the employees at a union meeting voted tostrike because of the state of the negotiations, but no definite strike date was thenset.Before the actual beginning of the strike one further meeting was held onAugust 28, 1958, but that brings us to the post-10(b) period to be considered in thesubsection below.C. The negotictions after August 28, 19581.The meeting datesBeginningwith August 28, 1958, there were nine additional bargaining meetings-August 28, September 24 and 29, and December 18, 1958, and January 22, March25, April 9, June 3, and July 30, 1959.All but the first and last occurred while thestrike was in progress.The Respondent continued to be represented by McLaugh-lin,with Ecksteinalso inattendance.Harris remained as the principalunion nego-tiator until the meeting of September 29, 1958, when he was succeeded by GrandLodge Representative Ralph Farmer.Farmer in turn, was succeeded by GrandLodge Representative Vernon McKimmey after the meeting of January 22, 1959.Another Grand Lodge representative, V. M. Cameron, also participated in the meet-ing of June 3, 1959. Federal Conciliator C. H. Wheeler attended all meetings fromAugust 28, 1958, through March 25, 1959, but not thereafter.The court reporterretained by the Respondent was present at all meetings.62.The extent to which the Respondent was responsible for the time lagbetween meetingsAs the meeting dates set out above reflect, there were substantial delays betweenmeetings.One of the General Counsel's claims in this case is that the Respondentfailed to satisfy its statutory obligation to meet at reasonable times. I consider firstthe evidence bearing on that question.The arrangements for most of themeetingswere made by the conciliator, andexcept in the three instances set out below, the General Counsel adduced no specificevidence to show that the Respondent was responsible for delays.(a)The time lag between the meeting of January 22 and March 25, 1959, wasmore than 2 months.At the end of the January 22 meeting, the Respondent an-nounced that Eckstein was leaving town at the end of the following week and wouldnot be available for a further meeting until his return some 3 weeks later.TheUnion then requested that the parties meet again on Saturday, January 24, but Mc-Laughlinsaid hewas unavailable that day.ConciliatorWheeler, who had previ-ously stated that he was tied up the early part of the following week, then agreed torearrange his schedule so as to leave Tuesday, January 27, open for a meeting.Eckstein expressed uncertainty as to whether he could make it that day, declaringthat it would mean rearranging other appointments, but promised to check and letWheeler know.Wheeler then tentatively set the next meeting for January 27, withFebruary 18 as an alternative date if Eckstein found he could not make it on the27th.In parting, Farmer urged that every effort be made to hold the meeting onJanuary 27, as tentatively scheduled.No meeting was held on that date. However,on January 24, McLaughlin wired Farmer that he could not meet on the 27th be-cause of another business appointment that day at Dallas of which he had forgotten,but that February 18 would be satisfactory to him.About February 11, McLaugh-lin advised Farmer that he could not meet on February 18 because of the death ofhis father-in-law,necessitatinghis absence for 2 weeks.McLaughlin did not suggestan alternative date.Later,McKimmey-who had in the meantime succeededFarmer as the Union's negotiator-wrote McLaughlin, asking that a definite datebe set.On March 2, McLaughlin replied to McKimmey's communication, statingthat he would be unable to meet until sometime after March 22 because of a9 The reporter's transcripts of the negotiations beginning with the August 28, 1958,meeting are in evidence, and, in accordance with a stipulation of the parties, are accordedcontrolling weight where conflicts appear between what is contained therein and, whatwas testified to by witnesses 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDheavy court docket.Although urging McLaughlin to tryto make it sooner if at allpossible,McKimmey agreed to set March 25 as the next meeting date. All of thisoccurred while the strike was in progress. It was during this period that the Unionfiled its refusal to bargain charge.(b)There was a delay of some 8 weeks between the meetings of April 9 andJune 3, 1959.At the April 9 meeting, the Union had indicateda willingness to givefurther groundin aneffort to reach agreement.As an aid toward agreement, it hadrequested the Respondent to furnish current data relating to wages and wage classi-fications, and the Respondent agreed to do so although Eckstein stated this mighttake sometimeto assemble?The April9meetingwas adjourned without anydefinite date set for a further meeting.There is conflict in the testimony as to theunderstanding reached.8 According to McKimmey, the Respondent was to contacthim when the requestedinformationwas assembledfor submission.According toMcLaughlin, the Union was to contact the Respondent. In any event, on May 12,McKimmey wrote McLaughlin,complainingthat the Respondent had not notifiedhim of a further meeting dateand askingthat one be set for May 19. In reply,McLaughlin's secretary, under date of May 15, 1959, advised McKimmey that Mc-Laughlin was then en route to Washington, D.C., and would be gone until the endof the followingweek.On May 23, McLaughlin wrote McKimmey, explaining thathe had just returned from Washington and could meet with McKimmey on June3 or 5.(c)There was also a delay of some 8 weeks between themeeting ofJune 3, 1959,and the final meeting on July 30, 1959.At the June 3 meeting Eckstein stated thatthe Respondent was thinking of working out an incentive plan that would give theemployees more money, and promised to submit the plan to the Union when ready.The Union indicated that in that case it would be willing to accept the Company'sposition on all other matters if the Respondent modified somewhat a fewprovisionsin the management prerogative and limited arbitration clauses it had previously sub-mitted.The Respondent agreed to prepare and submit a rewritten proposal on theclauses still in controversy.Toward the end of the meeting, Cameron stated thatsince the parties now appearednear agreement,he was going to recommend termina-tionof the strike.Before that there had beena discussion as tothe date of the nextmeeting.McLaughlin had stated that Eckstein would be out of town the next week,and that thereafter he would be busy in court and therefore unable to meet againuntil June15.However, the recorddoesnot show that any specific date for a fur-ther meeting was set at the end of the June 3 meeting.The Union terminated thestrike on June 4.Under date of June 24, McLaughlin transmitted a rewrite of itsproposed management prerogative and limited arbitration clauses.As will latermore fully appear, the rewrite as submitted contained new matter which the Re-spondent must have known would be objectionable to the Union and which widenedrather than narrowed the preexisting area of difference between the parties.Thepromised wage data was not submitted, McLaughlinexplainingthat he had noopportunity to discuss that subject with Eckstein.In his transmittalletter,Mc-Laughlin stated that Eckstein would be out of town until July 6, at which time he(McLaughlin) would be gone until July 20.On July 1, Cameron wrote Eckstein,complaining of the frequently delayed and often canceled negotiating meetingswhich he attributed to bad-faith bargaining.Cameron "urgently" requested a meet-ing nolater than July 15.Eckstein did not reply to Cameron's letter.On July 22,McLaughlin wrote Cameron, taking issue with Cameron's remarks to Eckstein andexpressing a willingness to meet on July 24 or during the following week.A meet-ing was thereafter arranged for July 30.Whether the facts recited above add up to a failure of the Respondent to fulfillitsobligation under Section 8(d) to meet at reasonabletimes,or 'amount at leastto evidence of bad-faithbargaining,arematters that I reserve for considerationbelow in theanalysis sectionof this report.3.The contract issues and the positions taken by the parties thereonAt the opening of the meeting on August 28, 1958, Conciliator Wheeler announced,and the negotiating parties agreed, that there remained six main issues-grievancecommittee, checkoff, wages, management clause, no-strike no-lockout clause, andarbitration.The positions taken by the respective parties on each of such con-tested issues during the course of the negotiations will be discussed below.7As will appear below,the information requested was never in fact submitted8 On this subject, the reporter's transcript of the meeting offers no aid,the matterapparently having been discussed outsideher presence. itM" SYSTEM, INC., ETC.537a.Grievance committeeThe issue relating to this item was discussedin anearlier subsection of this report.As there noted, the Respondent in its original counterproposal, as well as in a sub-sequent rewrite thereof, proposed a grievance committee clause which the Unionfound acceptable.On July 8, 1958, however, the Respondent in a revised proposalsubmitted new demands which would have restricted the manner in which stewardsmight be chosen, and, moreover, would have prevented stewards from participatingin the grievance procedure above the first level ongrievances arising intheir owndepartment.The Union had no objection to a limitation on the number of stewardswho might be accredited, but strongly protested what it considered an unlawful andunwarranted effort on the Respondent's part to interfere with its freedom of choiceof representatives.The Union's settlementproposal of July 18, 1958 (see sub-section above), proposed in substance that the Company revert to its original pro-posal with regard to the shop committee, namely, recognition of all union accreditedstewards and shop committeemen, without restriction on the manner of their selec-tion, except for number, and without limitation on the area in which they mightact.Until the meeting of August 28, 1958, however, the Respondent adamantlyadhered to the demands made in its proposal of July 8.At the meeting of August 28, 1958, however, McLaughlin indicated that he wouldbe willing to delete from the Respondent's revised proposal of July 8, all languagein the shop committee clause that would restrict or control the Union's method ofselectingstewards or the composition of the grievance committee.Harris declaredthat with such deletions, the clause would be acceptable to the Union.The shopcommittee clause thereafter ceased to be an item atissue inthe contractnegotiations.b.CheckoffThe Union proposed a dues checkoff clause, standard in form, applicable to thoseemployees only who signed authorizations therefor.The Respondent opposed theinclusion of that clause on the ground that it did not want to do the Union's book-keeping.As an added ground, it stated-I believe truthfully-that its bookkeepingmachine then in use was not equipped to handle any more items than were thenalready being computed.On several occasions McLaughlin stated, perhaps withtongue in cheek, that the Respondent might consider granting a checkoff if theUnion would purchase for its use other bookkeeping equipment. It is quite clearfrom the record that the Union did not consider the checkoff a serious issue.At themeeting of January 22, 1959, the union representative expressly stated that althoughthe Union would like a checkoff clause the absence of one would not stop it fromsigning a contract.c.WagesPrior to the advent of the Union, the Respondent had no job classifications ineffect, nor uniform rates of pay for individuals performing the same or similar work.An individual employee's rate of pay was determined by the Company's estimate ofhisworth, what the Company could get him for, what the employee could obtainthrough individual bargaining, and like considerations that normally control rates ofpay where there is no governing collective-bargaining agreement or voluntarilyestablished wage classification system.The Respondent had an announced policy ofgranting increases on a merit basis.But it had no formalized merit increase system,no procedures for periodic review, no fixed scale of merit increases, no formulatedobjective criteria for evaluating relative individual merit, or the like.Individualincreases were granted upon recommendations of the foremen approved by highermanagement.Much more often than not, a request for an increase would have tobe made by the employee himself before the foreman would consider whether theemployee was qualified for it. In determining whether a merit raise should be given,the employee's ability, efficiency, and worth to the Company were taken into account,but so, too, were other considerations such as whether or not the employee waslikely to quit if the requested raise were denied him. In short, the granting of so-calledmerit increases was based largely on factors indigenous to individualbargaining.9In its initial contract proposal the Union withheld a specific request for a wageincrease, but simply proposed the establishment of "appropriate job classificationsand adequate rates of pay for all employees."The Respondent counterproposed awage clause which set forth no wage rates, but simply stated that no individual em-9'The findings in this paragraph are based largely upon the credited testimony ofWarren Edward Hart, a former company foreman. 538DECISIONSOF NATIONALLABOR RELATIONS BOARDployee would have his rate of pay reduced below his then-current rate of pay. In arevised counterproposal later submitted, the Respondent also demanded that therebe reserved to it as a management prerogative the right unilaterally to grant meritincreases to such employees as it might choose, without any qualifying standards.The establishment of a job classification system was discussed at various meetings,but does not appear ever to have become a serious item in controversy.The Re-spondent offered to append to its proposed contract a schedule roughly classifyingthe various types of jobs in its plant along with the lowest and highest rates of paythen actually being paid to employees holding such jobs. In its settlement offer ofJuly 18, 1958, the Union stated that that would be agreeable to it provided the Re-spondent would agree to a 15-cent across-the-board increase to all employees in thebargaining unitIn support of its demand for a general wage increase, the Union contended thatthe $1.18 average hourly rate then being paid the employees was below industrystandards.The Respondent made no attempt to dispute the validity of the Union'sarguments.Nor did it seek to justify its refusal to pay more upon the ground ofinability.It simply took the position that it was unwilling to grant a general increasebecause of an asserted company practice not to grant increases except on an individualmerit basis.The following colloquy from the September 24, 1958, bargaining sessiontypifies the Respondent's stand on the wage issue:Mr. FARMER. I dont think any of us will deny that there should be an over-allwage increase with the price of living and the wages out there.Mr. McLAUGHLIN.We deny there should be an across-the-board increase.Mr. FARMER. I don't know what your grounds are. Any other industry withwhich you are competitors are way over your wages at the present time.Youare just about the minimum wages at the present time.Mr. McLAUGHLIN.Maybe, but at least the Company is not willing to grantan across-the-board increase at this time.Mr. FARMER. On the grounds they are not able?M,r.MCLAUGHLIN.No, just not willing to grant it at this time.Mr MASSEY (Local representative).Mr. McLaughlin, is it the Company'sposition that the Union asked for too much across-the-board?Mr. McLAUGHLIN.No, the Company is not willing to grant any across-the-board wages increase at this time. It grants them on a merit basis as earnedby the individual.At no time during the negotiations did the Respondent deviate from its position asexpressed aboveNor did it retreat from its complementary position, stronglyopposed by the Union, that any contract entered into must reserve to it alone-with-out any right of review under grievance or arbitration procedures-the determi-nation of who should be granted an increase on an individual basis and in whatamount.ioIn short, except for the restriction on its power to reduce individualwage rates, a power it would not have been likely to exercise in any event, the Re-spondent insisted throughout the negotiations upon maintaining the same unilateralcontrol over the setting of wage rates that it had enjoyed prior to the advent of theUnion.The granting of an across-the-board increase was one of the major contract issuesin controversy.But it is quite clear from the record this was not the basic issueover which the negotiations finally collapsed; indeed, Eckstein conceded as muchat the hearing.Toward the end of the negotiations, the Union made it evident thatitwould be willing to forgo an across-the-board wage increase if the Respondentwould retreat somewhat from its position on the management prerogatives and limitedarbitration clauses to be discussed below.The Respondent's adamant insistence onreserving to itself alone unreviewable authority to grant or withhold merit increasesremained, however, one of the principal obstacles to agreement, at least until thefinal meeting.At that meeting the Union indicated that, although it considered the10 Although Eckstein testified that the Respondent sought only the right unilaterallyto determine merit increaseswithin established rate ranges, Ido not credit his testimonyin that respect.No such limitation was ever suggested by the Respondent in any of itswritten contract proposals, nor is Eckstein's testimony supported by the transcripts ofthe bargaining meetings in evidence.On the contrary, there is affirmative evidence re-flecting the opposite was true.Thus, at the meeting of March 25, 1959, in response toan argument by McKimmey that it was "standard" for contracts to contain definite payranges,Eckstein stated that the Respondent nevertheless wanted to be in a position togrant anIncreaseIn a situation "where a man may be on top of the job but maybeshouldreceive more than the highrate gives him." ""M" SYSTEM, INC., ETC.539Respondent's stand on merit increases highly improper, it would not allow itsobjection on that score alone to hold up agreement if the Company would modifyits proposed management prerogatives and limited arbitration clauses in a manner tobe discussed below, so that the Union might at least be given an opportunity ade-quately to represent the unit employees on grievances related to their job tenureand other terms and conditions of employment.d.No strike-no lockoutThroughout the negotiations, the Respondent insisted upon a broad no-strikeclause which would have barred strikes under any circumstances, even after theexhaustion of grievance procedures.As originally proposed, a "strike" was definedas "any deliberate concerted failure by two or more employees within the bargain-ing unit to perform their normal work at any time during regular working hourswhen work is available to be performed." The no-strike clause contained a penaltyprovision which would have required the Union to pay the Respondent "one two-hundred-fiftieth (1/250) of the total compensation of all employees absent fromwork due to [any] such strike for the preceding twelve calendar months for eachday such strike continued."The Company's proposal also contained a no-lockoutclause, likewise coupled with a penalty provision.The Union had no objectionto a standard no-stnke provision.But it took the position that it ought not berequired to relinquish its statutory right to strike unless some effective method,such as arbitration, were provided in the contract for the settlement of grievances.The Union strongly opposed the "strike" definition and the penalty provisions whichthe Respondent proposed as being too loose in form and as subjecting the Unionto liability for conduct of employees not under its control.During the first 7 months of negotiations, the Respondent tenaciously declined tomake any modification in the language of its proposed no-strike clause.At theAugust 28, 1958, meeting, however, the Respondent indicated a willingness to deletethe penalty provisions if the Union would agree to all its other contract proposals.At the September 24, 1958, meeting the Respondent further agreed to modify thedefinition of "strike" by making it applicable to stoppages or slowdowns by "twoor more employeesx'ho are members of the Union."In all other respects theRespondent insisted throughout that the "no-strike" provision it proposed remainintact.e.Management prerogatives clauseIn its original counterproposal, the Respondent proposed a management preroga-tives clause reading as follows:Management Prerogatives: Nothing in this agreement contained shall bedeemed to limit the Company in any way in the exercise of the usual functions ofmanagement.The union recognizes that the Company shall have the right andresponsibility to determine the policy of management, the quantity and qualityof the production to be produced, the material and machines to be used andin general the operation of the Company's plant, to hire, promote, disciplineand discharge employees without discrimination against any employee becauseof his membership or non-membership in the union.All functions, powers orauthority which the Company has not specifically abridged by this agreementare recognized by the union as being retained by the Company.The Unionrecognizes that there are functions, powers and authorities belonging solely tothe Company prominent among which, but by no means wholly inclusive, arethe functions of introducing new or improved production methods or equip-ment, deciding the number and location of plants, the nature of equipment,the products to be manufactured, the methods and processes of manufacturing,the scheduling of production, the method of training employees,and designingand engineering of products and the control of raw material; also to make orchange such rules and regulations as it may deem necessary and proper forthe conduct of its business; to eliminate,change or consolidate jobs, sections,departments or divisions, to operate one or more departments, jobs, sectionsor divisions while others are closed down, to control absolutely the volume ofits production and the allocation of work to departments and jobs, to determinethe amount of and occasions for overtime work, if any, to control the numberof employees required from time to time and permit personnel outside thebargaining unit to perform tasks or jobs ordinarily performed by an employeewithin the unit for experimental purposes or when an employee within theunit is not available to do the work,all in addition to the rights and respon-sibilities of the company heretofore mentioned.A laid off employee qualified 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDto do the work involved shall for the purpose of this paragraph of the contractbe deemed to be available for work.The enumeration of certain functionsherein shall not be deemed to exclude any other normal functionof manage-ment not enumerated in this paragraph as reserved to the Company.At varioustimesthereafter, the Respondent enlarged upon the foregoing clause.Thus, in a revised proposal submitted on July 18, 1959, the Respondent added atthe end of the third sentence:.. . and anything herein contained to the contrary notwithstanding, it isspecifically understood that the Company has the right to hire employees ofits choice, fire employees for just cause,just cause to be determined solely bythe Company and to make merit increases to its employeesas itmay choose.,,[Emphasis supplied.]About October 1958, when the Respondent first submitted a limited arbitrationclause, it added to the management prerogatives article a further provision makingexplicit what was in any event implicit before, that-none of the decisions of management under the terms and meaning of the[management prerogatives] clause shall be subject to review by arbitrationor by the grievance procedure herein contained.The Union did not oppose the inclusion of a management prerogatives clause in thecontract.Although it expressed the view that the clause as drafted by the Respond-ent was far too long and complex, and suggested the substitution of one simplerin form,12 it never questioned that the Respondent ought to have exclusive authority,free of bargaining and grievance procedure limitations, to deal with many of thesubjects referred to in its proposed clause.The Union's objection was that theRespondent's proposed clause went too far, and, if acceded to, would have precludedtheUnion from representing the employees and protecting their interests on sig-nificant matters affecting job tenure and terms and conditions of employment.TheUnion objected especially to those provisions of the Respondent'smanagementprerogativeclausethat related to the discharge, demotion, and discipline of em-ployees, the granting of merit increases, and the making and changing of plantrules and regulations.The Union made clear that it fully recognized manage-ment'srightto discharge, demote, or discipline employees "for just cause," andthat it had no objection to writing that much into the contract.But it stronglyexcepted to the added language that "just cause [was] to be determined solelyby the Company." The Union took the position that in practical effect this wouldmake the Respondent the sole and final arbiter of the fairness of all discharge ordisciplinary action, and that the Union-barred by the management prerogativesclause from protesting the Respondent's action through grievance and arbitrationprocedures, and by the no-strike clause from resorting to strike action-would berendered impotent in performing its statutory responsibility to represent the unitemployees on matters vitally affecting their job security.The Union also assertedthat the provision might provide a loophole to defeat other contract rights ofemployees.13As for merit increases, the Union asserted that this under the law wasa mandatory subject for collective bargaining.As the representative of all em-ployees, it considered that it had an interest in seeing to it that merit increases werenot granted on an inequitable or discriminatory basis or in a manner designed toundercut the Union.Rules or changes therein that might alter existing workingconditions were also matters for collective bargaining, the Union contended.TheUnion further expressed the fear that a grant to the Respondent of unilateralpower to change rules and regulations, without any right of the Union to havecompany action subjected to grievance and arbitration procedures might lead toan abridgment of other agreed upon contract terms and conditions.At the March 5, 1959, meeting, some 14 months after the negotiations began, theRespondent for the first time expressed a willingness to modify its managementprerogatives clause, but in one particular only-by providing that its reserved right11 In a still later revision the words "demote or discipline" were inserted between "fire"and "employees "12The Union proposed as a substitute a clause reading as follows :Complete authority, subject only to limitations of law and specific provisions of thisagreement, to hire, supervise, direct and operate every department and personnelcovered by this agreement rests solely with management.could be broken by a discharge for "proper cause." ""M" SYSTEM, INC., ETC.541unilaterally to make or change rules and regulations would apply only to "suchchanges or additions [as] do not violateanyother provisions of this agreement."That was the only concession to the Union's position that the Respondent ever agreedtomake.The Respondent's insistence on retaining to itself alone the determina-tion of "just cause" for discharge and the grant of individual wage increases-coupled with its related positions on arbitration (to be discussed below) and onunion waiver of strike action-remained throughout the negotiations the majorblock to agreement. In a last-ditch effort to reach agreement the Union at the finalmeeting indicated that, although it considered the Respondent's position on meritincreases improper, it would be willing to yield on that point to gain a contract,but not on "just cause," since this along with the Respondent's stand on arbitrationand the no-strike provision would too substantially foreclose it from properly repre-senting employees in the prosecution of grievances.f.ArbitrationAs earlier noted, the Union proposed a grievance procedure under which disputesinvolving contract interpretation or application, not settled at lower levels, might bereferred to arbitration.Under the Respondent's counterproposal, grievances mightbe carried through several stages to the plant manager, but the decision of theplantmanager was to be "final and binding on all parties."The Union couldnot strike even after exhaustion of the grievance procedure; it was barred by the no-strike clause from doing so.The issue of arbitration became and remained, alongwith the Respondent's proposed management prerogative clause, the focal pointof controversy throughout the negotiations.The Union took the position thatunless it had some form of recourse from management's decisions, either throughexercise of its statutory right to strike or through arbitration which was the usualquid pro quoof a waiver of the right to strike, it could not effectively carry out itsrepresentative obligations to the employees.The Union made clear on numerousoccasions that it was not insisting on arbitration as a contract "must," and wouldwillingly drop its demand for arbitration if the Respondent in turn would yield onits insistence upon a no-strike provision, but to this the Respondent would not agree.The Respondent stated that it was opposed to arbitration because it did not want toabdicate to outsiders the right to manage its own business and because no arbitratorcould be as familiar as the plant manager with the facts of a grievance. It alsoargued that it held to the principle that contract disputes ought to be settled bycourts of law, not by arbitrators.But it did not explain how a court could do any-thing but uphold the plant manager's decision on a grievance when by the termsof the contract his decision was made "final and binding."During the first 9 months of negotiations, the positions of the parties on the arbitra-tion issue remained unchanged.After the strike began, and a conciliator was calledin,however, the Respondent indicated that it might consider "limited arbitration "The Respondent submitted a proposal for such "limited arbitration" at the meetingof September 29, 1958.Under the proposal, the plant manager's determination ofany grievance was to remain "final and binding on all parties" unless (1) "suchdecision was about some matter not within the exclusive prerogative of management"as covered by its proposed management prerogatives clause; (2) the dispute involvedan "interpretation of the contract and its terms"; and (3) the decision of managementwas "arbitrary and capricious to the degree that it was without any evidence to sup-port it."Provided only that all three of the aforesaid conditions were met, thedecision of management might be submitted to arbitration, but even then only sub-ject to the following additional limitations:If a decision of management is under the foregoing restrictions qualified tobe and is submitted to arbitration, the decision of the plant manager is to besustained by the arbitrator or arbitrators if any evidence is provided at the arbi-tration that the decision of management was not arbitrary and capricious.Evidence as used herein is defined as the sworn written or the sworn oraltestimony of any individual to any fact or facts that would support the man-ager's decision.As was to be expected, the proposed "limited arbitration" clause proved unac-ceptable to the Union.The restrictions imposed would have made it virtually im-possible to carry any dispute to arbitration, and even if the Union did succeed ingetting a case to arbitration, the standard of review was such as to leave the arbitratorswith little choice as a practical matter but to sustain the finality of the plant manager'sdetermination.As McKimmey stated at one meeting: "Anyone who would take atcase to arbitration under that clause should go to a psychiatrist." 542DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Respondent did not yield further on the arbitration issue.There was someindication that it might do so at the June 3, 1959, meeting.At that time, the Unionindicated that it might go along with the Respondent's arbitration clause if a substan-tial evidence standard of review was substituted for the "arbitrary and capricious"standard,and if the Union's remaining objections to the management prerogativeclause were ironed out so as to allow, for example, "just cause"to be reviewableunder the grievance and arbitration procedures.While not committing itself to anyconcession,theRespondent agreed to rewrite its arbitration and management1 rerogative clauses for further submission to the Union..The Respondent submittedits rewrite of the clauses in question on June 24,1959. In the meantime the Unionhad terminated the strike.The rewriteleft the management prerogatives clausevirtually unchanged.The only changes made in the arbitration clause was one thatthe Respondent must have known would make that clause even more objectionableto the Union.The revision added two provisions.One would have required theparty submitting a matter to arbitration-by necessity the Union-to bear all theexpenses of the arbitration proceeding.14The other would have required-as a sub-stitute for the Union proposed board of arbitration composed of one member selectedby each side and a neutral chosen by the other two-that the arbitrator in all casesbe the president of the Texarkana National Bank, the Respondent's bank of deposit.15g.Furnishing of wage informationOn November 27, 1957,before the first bargaining meeting, the Union by letterrequested the Respondent to furnish it with a list of all unit employees,along withtheir dates of hire, job classifications,and rates of pay.At the initial negotiatingmeeting on January 4, 1958, the Respondent explained that it had no job classifica-tion system in effect.It presented to the Union a list of employees with the hiringdate and rate of pay of each.The list was reviewed and the general job categoryof most of the employees on the list was noted in pencil alongside their namesAta subsequent meeting on August 28,1958, the Respondent exhibited to the Uniona revised list showing the hourly rates of pay and hiring dates of employees in theunit as of that time.That list, however, did not indicate the employee job classifica-tions or categories.16In the negotiations,the Union asked for the establishment of job classificationsthat would bind the Respondent to definite pay rates for job classifications ratherthan individuals.On July 18, 1958, the Respondent submitted to the Union alongwith a revised contract proposal an appendix containing a list of loose classificationsshowing the highest and lowest rates then being paid employees in each such classifi-cationThe Union at that time expressed a willingness to accept that as a job andwage classification provided the Respondent would agree to a 15-cent an hour across-the-board wage increase for each employee in the bargaining unit.After July 18,1958,there were numerous hires, job changes, and individual wageincreases.By April 9,1959, the wage and classification data earlier submitted wasadmittedly out of date.At the April 9, 1959, meeting, the Union requested theRespondent to supply it with a revised schedule of the wage and classification datathen currently in effect.Although the Respondent promised to supply such in-formation,itnever did.When the matter came up again at the following meetingalmost 3 months later, the Respondent stated that it was still working on the dataand did not yet have it ready.At the same time, the Respondent announced that itwas considering a new wage proposal which would provide for a wage incentiveplan tied to classification wage rates.The Respondent promised to present thisplan to the Union when ready. The next and final meeting,on July 30, 1959, tookplace after the end of the strike.Although the Union stated at that meeting that itdid not know what the Respondent'swage rates were,the Respondent still failed tosubmit the wage and classification data it had promised more than 4 months before.As for the incentive plan, the Respondent expressed uncertainty as to when it couldhave it ready.As will appear below, the Respondent never did submit the plan tothe Union, but little more than 2 months later,without further consulting the Union,unilaterally placed such a plan in operation.14The Union'sproposal had provided for a sharing of expensesThe Respondent'spreviously submitted arbitration clause was silent on that subjectis At the meeting of July 30, 1959, the Respondent in response to the Union's protest,stated that it was "not necessarily wedded" to the bank president as an arbitrator16The findings in this paragraph are based upon credited testimony of McLaughlin. Theunion representatives testified that they had no recollection of any such lists having everbeen presented. 4(M" SYSTEM, INC., ETC.543Eckstein testified that the Respondent did not submit the wage and classificationdata requested by the Union on April 9, 1959, because an impasse had been reached,presumably after the meeting of July 30, 1959. But that does not explain the longdelay between April 9 and July 30. The Union was clearly entitled to the informa-tion requested, and the Respondent never claimed otherwise.D. Other conduct bearing on the Respondent's alleged refusal to bargain1. Inducements to employees to work during the strikeAfter the strike began, the Respondent offered certain employees increased wagerates as an inducement to them to work during the strike.Uncontradicted testimonyestablishes two specific instances where that was done.One involved employeeCharles Wincher, a striker, who shortly after the strike began was offered a 15-centwage increase by his foreman, Duke Pettway, if he would return to work. The otherinvolved R. C. Dunn, who had worked for the Respondent as a molding machineoperator from January 3, 1955, to February 5, 1958, when he had voluntarily quit.At the time Dunn quit his wage rate was $1.40 an hour. This also was the wage ratesetout for a molding machine operator in a wage schedule submitted by theRespondent to the Union on July 18, 1958. Shortly after the start of the strike,Foreman Warren Hart, acting on the specific instructions of Superintendent JohnLisky, called on Dunn and offered him $1.50 an hour if he would return to work.Both Wincher and Dunn, notwithstanding the offers made to them of increasedearnings, declined to go to work across the picket line.2. Individual unilateral wage increasesAs has earlier been noted, the Respondent before the advent of the Union followedthe practice of giving wage increases on an individual merit basis. Such raises weregranted upon the recommendation of the foremen, approved by higher management.There was, however, no formalized merit system with minimum and maximumrates for given jobs, provisions for periodic review, or objective relative ratingstandards in effect.Although an employee's ability and efficiency were importantfactors in determining whether he should be recommended for an increase, theforemen also took into account extraneous considerations inherent in individualbargaining, for example, whether the employee had asked for a raise and whetherthe employee was likely to quit if he were not given it.In November 1957, following the Union's certification as collective-bargainingrepresentative, the Respondent discontinued its earlier practice of granting individualmerit increases.The foremen were told that they could no longer grant merit in-creases because of the Union.The practice of granting merit increases was notrenewed until after the strike began.The earliest date on which individual wageincreases were again given was October 11, 1958. Between that date and August 15,1959, the Respondent granted some 57 individual wage increases, all but 4 of themprior to July 30, 1959, while the parties were still engaged in negotiations.Theincreases varied in amounts from 5 cents an hour to 35 cents an hour.17 The sub-stantiality of the number granted merit increases is measurable in part by the sizeof the Respondent's average production and maintenance payroll-about 170 em-ployees.Though figures are not available, it is quite clear that the percentage ofolder employees granted such increases was far greater than that indicated above.The record shows that the Respondent had an extraordinarily high turnover rateduring the period and many newly hired employees.18Credible evidence in therecord shows, moreover, that during this period there were other employees whowere given paper transfers to higher paying jobs, although they continued thereafterto perform the same work tasks as before.The Respondent does not dispute that it granted the aforesaid individual wageincreases unilaterally, without negotiating with the Union as to the selection of those"There is evidence reflecting that merit was not the only factor taken into account indeciding who was to receive an increase.Thus, former Foreman Hart credibly testifiedthat the name of one of the employees whom he had recommended was "scratched" onlybecause that employee had been absent a few days when the strike beganisThere is evidence suggesting that some of the new hires may have been paid at rateshigher than those previously paid for comparable workFor example, as has been shownabove, R C. Dunn, a former employee, was asked at the beginning of the strike to returntowork at an hourly rate 10 cents higher than he had previously earnedAnotherformer employee, Michael Buxton, testified that he was fired on March 3, 1959 for violat-ing a plant rule, and rehired several months later at an hourly rate 5 cents higher thanhis previous rate. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be granted increases, the amount of the increases to be granted, or objective stand-ards for the determination thereof.The Respondent nevertheless contends that itwas justified in taking such unilateral action, according to it, both because animpasse had been reached on merit increases prior to October 11, 1958, and becausetheUnion had theretofore disclaimed any desire to be consulted about the meritincreases, thereby waiving any right it might otherwise have had to object thereto.Evaluation of the Respondent's contentions requires the consideration of additionalfacts.Prior to the meeting of August 28, 1958, there was no discussion at all of meritincreases, except in the context of the Respondent's proposed management preroga-tives clause.The Respondent never deviated from its contract demand that meritincreases be left as a matter for its unilateral, exclusive, and nonreviewable determi-nation.The possibility of individual merit increasesas analternative to a generalwage increase, however, was brought up by the Respondent for the first time onAugust 28, 1958.This was after a strike had been voted, but before the actualstrike date-August 29, 1958-had been set.Near the end of the meeting that day,the Respondent reiterated its unwillingness to negotiate an across-the-board increasebecause of its stated policy to grant increases on an individual merit basis only. Inresponse, Harris for the Union stated that since he had to leave shortly he was notprepared to negotiate on a merit basis that day.The following colloquy then ensued:Mr. McLAUGHLIN: There may be individuals or individual instances that theCompany feels like are entitled to merit wage increases, and if there are suchindividuals-I do not know at this point who they are-but if there are, we willbe glad to submit these individuals to you if Mr. Eckstein has individuals hewants to raise.Mr. HARRis: That is not acceptable to us.We are not bargaining for indi-viduals but across the board for the people and we are going to try to representall of them as fairly and honestly as possible.Mr. McLAUGHLIN: Mr. Eckstein has mentioned certain ones that he feels areentitled to a merit increase in wages.The Company is not opposed to allow-ing any one an increase in wages that they feel merit it.The Company pro-poses to grant in those cases individual raises. Is it your desire that those indi-viduals be submitted to you?Mr. HARRis: We want to talk about an overall increase.Mr. McLAUGHLiN: You don't desire any individual cases submitted to you?Mr. HARRIS: Not with you being thesole onesto decide.At the next meeting on September 24, 1958, McLaughlin once again stated that itwas not the Respondent's policy to grant increases except on an individual meritbasis.He added that the Respondent "would be happy to talk about wage increasesfor certain individuals" were the Union not unwilling to do so.Farmer, now repre-senting the Union, made clear that the Union would not reject discussions along thatline."I would like to get an idea of how many people [you have in mind]," hesaid, "so maybe we could come to something."McLaughlin and Eckstein answeredthat they did not have that information available, that they only knew that a substan-tialnumber of employees, whom the Respondent thought deserving, perhaps some25 in number, had asked for increase, and that the Respondent had "lost good helpthat went other places because we couldn't give them more money." The Respond-ent did not at this meeting supply the names or actual number of the individuals towhom it desired to give merit increases, nor offer to discuss with the Union anystandards or criteria for the allowance of its proposed merit increases.At the next meeting, on September 29, 1958, McLaughlin,in responseto a ques-tion by the conciliator, stated that the Respondent had now determined that therewere 31 employees "presently working" to whom it was "willing to give a wage in-crease, varying from 5 to 10 cents."McLaughlin further stated that the 31 men-tioned did not include any of the striking employees, but added that there might besome to whom the Respondent might desire to give merit increases in the future.Later in the meeting, the Respondent made clear that it considered the choice ofthose to be granted merit increases a matter for its unilateral determination, and notone to be negotiated on, except possibly as to number.This is evidenced in part bythe following colloquy:Mr. WELLS:'9 On the merit increases, are you proposing that in your con-tract?Are you proposing merit increases?'A PhilWells,an AFL-CIO representative, participated on behalf of the Union at theSeptember 29, 1958, negotiating session. "M" SYSTEM, INC., ETC.545Mr.McLAUGHLIN: That the Company has the right to give merit in-creases; yes, sir.Mr.WELLS:Well, that is not my question.The point is are you con-sidering-are you proposing, in your contract, merit increases?Mr. McLAUGHLIN: Well, what we have mentioned then, a little bit agoabout thirty-one, I found out I am not right.Management told me thereare twenty-eight presently working that the Company proposed to give meritincrease.Mr.WELLS: Well, would you be willing to submit the names of the per-sons involved?Mr. McLAUGHLIN: For reasons involved, no sir. I think you can understandwhy we don't feel we can do that.Mr. WELLS: In other words you are proposing unilateral increases of 5 to 10cents an hour.Mr. McLAUGHLIN: Well, if you wish to call it unilateral.The Union at this meeting expressly declined to consent to the Respondent's pro-posed grant of individual merit increases limited to nonstriking employees.TheUnion insisted on knowing whether the Respondent was also willing to grant meritincreases to any of the striking employees, and if so who they were, stating that itmust have that information as a basis for further discussions on the subject of indi-vidual merit increases.The Respondent's only response was that it was not obligedto consider merit increases for employees not working at the time.The subject ofindividual merit increases was dropped, after the Union pointed out that it saw nopurpose in discussing an item the Respondent regarded as not bargainable in anyevent.On the basis of the facts set out above, I think it quite clear, and I find, con-trary to the Respondent's assertion, that the Union did not waive its right to have pre-sented to it the names of those thereafter given merit increases, nor did it otherwiserelease the Respondent from its obligation to bargain on the subject of merit increases.To support its assertion, the Respondent relies upon Harris' remarks at the meetingof August 28, 1958, as set out above. But a fair reading of Harris' statements re-flects that Harris was then simply taking the position that the item of wages be dis-cussed on an overall basis and not in terms of individual merit increases, particularlysince it was the Respondent's stand that merit increases were not bargainable. In anyevent, even if Harris' remarks on August 28 might reasonably have been construedotherwise at that time, the Union at the next two meetings, both of which occurredprior to October 11, 1958, made it crystal clear, that it had no intention of acceding tomerit increases except on a negotiated basis.Nor do I find merit to the Respondent'sfurther assertion that it was justified in granting unilateral individual wage increasesafter October 11, 1958, because an impasse had theretofore been reached.To beginwith, the question of merit increases was closely tied in with the issue of wages gen-erally, and this remained an open item in the negotiations almost to the end of thebargaining meetings.Moreover, if any stalemate occurred with respect to merit in-creases, it was provoked by the Respondent's bad-faith bargaining.Although theRespondent professed a willingness at the meeting of August 28, 1958, and again atthe beginning of the following meeting, to bargain with the Union for wage increaseson an individual merit basis, its subsequent conduct leaves no doubt that it did notin truth intend to do so. I am satisfied, rather, that the Respondent's true purpose wasto attempt to maneuver the Union into a position which would allow the Respondentwith legal immunity to grant unilateral wage increases to nonstriking employeesAfter the Union indicated a disposition to at least consider the possibility of individualmerit increases as an alternative to a general wage increase, the Respondent made clearthat it was unwilling to do more than state the number of employees to whom it desiredto grant merit increases, and that beyond that it had no intention of negotiating on thesubject.Certainly the Respondent cannot claim that it bargained in good faith to animpasse on merit increases when it declined to furnish the Union with even such basicinformation necessary to an intelligent appraisal of the Respondent's position as theidentity of those to whom it proposed to grant them.3. Instigation of employee petition repudiating the UnionThe following appears from the credited testimony of Earl S. Williams and WarrenEd Hart, both formerly employed as foremen at the Respondent's plant: At a meet-ing of foremen in early 1959, General Manager Eckstein stated that he wanted to586439--61-vol. 12 9-3 6 .546DECISIONSOF NATIONALLABOR RELATIONS BOARDinitiate the circulation of an employee petition repudiating the Union.Eckstein alsotold the foremen that he wanted to get word to the men that the only way the Com-pany could put into effect a wage incentive plan providing an opportunity for in-creased employee earnings was to get a petition through repudiating the Union.Hesuggested that the foremen might convey such word to the employees by engagingin discussions among themselves at times and places where they would be likely tobe overheard by employees.Eckstein also inquired if the foremen knew of any em-ployees who could be trusted to circulate a petition without involving management.One of the foremen, Floyd Sanders, stated that he knew just the right man for thatjob-Milton C. Smith.Eckstein then instructed Sanders to find out from Smithwhether Smmth would be willing to start such a petition and then to let Ecksteinknow.zoLater, Hart observed Smith circulating among employees what appeared to himto be a petition.21Eckstein conceded that in early 1959 he found an employee petition on his desk,but disclaimed any knowledge as to how it got there.The petition was produced bythe Respondent. It states that the subscribers thereto do not wish to be representedby the Union, but desire to have their own committee represent them in all theirdealings with the Company.The first signature on the petition is that of Milton C..Smith.The Respondent never did anything about the petition.McLaughlin testified thatwhen he was informed by Eckstein about the receipt of the petition, he advised Eck-stein to file the petition away; that it was his opinion that nothing should be doneabout the petition until an unfair labor practice proceeding then pending beforethe Board was finally disposed of; and that the less the Company knew about it atthat particular time "the better they would be insofar as legal responsibilities wereconcerned."4.Unilateral institution of incentive wage planAt one time the Respondent had an incentive wage plan which allowed employeesthrough increased group effort to earn more than their hourly rates of pay.Theoperation of that plan was discontinued at about the time the Union was certified asbargaining representative.At the bargaining meeting of June 3, 1959, the Respondent informed the Unionthat it was working on a new incentive plan which would allow the employees totake home more money. The Union expressed interest, indicating that if the Re-spondent proposed a bonus plan with an opportunity to employees to earn moremoney it would be an aid in reaching agreement. The Union requested the Respond-ent to present the plan to it when ready, and the Respondent agreed to do so. Eck-stein stated that the Respondent expected to have the plan ready for submission tothe Union in substantially less than 6 weeks time.Later at that same meeting,Cameron for the Union expressed optimism that the parties were near agreement,with only a couple of contract issues remaining to be resolved.He announced thathe would recommend to the employees that -they terminate the strike.The strikewas in fact terminated the following day.The next and last bargaining meeting washeld on July 30, 1959. As has already been noted, the Respondent after the end ofthe strike submitted to the Union rewrites of its management prerogatives and griev-ance procedure clauses which broadened rather than reduced the area of dispute.As to wages, the only other item still open, McLaughlin submitted no new pro-posal, advising the Union that he was not in a position to do so at the time becausehe had not had an opportunity to discuss the matter with Eckstein as thoroughly ashe would like.At the July 30, 1959, meeting the Respondent failed to submit to theUnion any proposal with regard to a wage incentive plan, as it had indicated at theprevious meeting it would doIn early October 1959, little more than 2 months after the last negotiating meet-ing, the Respondent put into operation at its plant a new wage incentive systemaffecting all employees in the bargaining unit.According -to Eckstein the plan wasput into effect on a trial basis, but it was still in operation on December 9, 1959, whenIOEckstein denied making the statements attributed to him by Williams and Hart, butI do not credit his denial.Williams and Hart,both disinterested witnesses, impressedme by their demeanor and overall testimony as reliable.Although they named some sixother members of management,including the plant superintendent,who were present atthe foremen's meeting,the Respondent called none of them to corroborate Eekstein's denial.21 One of the employees whom Smith contacted,Michael Buxton,was called by theGeneral Counsel to testify as to the contentsof thepetition.Buxton's testimony, how-ever,was patently confused and garbled,and is not relied upon. "M" SYSTEM, INC., ETC.547the hearing closed.The institution of the bonus plan resulted in increased employeeearnings,at least in certain departments,in one department as much as 16 cents anhour.It is not disputed that the incentive plan system instituted in October 1959 wasplaced in operation by the Respondent unilaterally,without prior submission to orconsultation with the Union.E. Analysis and concluding findingsThe centralissue is whether the Respondent in its negotiationwiththe Union per-formed the obligation Section 8(d) imposes mutually upon employers and employeerepresentatives"tomeet at reasonable times and confer in good faith with respectto wages, hours, and other conditions of employment,or the negotiation of an agree-ment, or any question arising thereunder...."While not always easy of appli-cation, the guiding principles for the assessment of good faith are well established.Good-faith bargaining requires more than "purely formal meetings between manage-ment and labor, in which each maintains an attitude of `take it or leave it'; it pre-supposes 'a desire to reach ultimate agreement to enter into a collective bargainingagreement1122To be sure,itdoes not require the yielding of positions fairly main-tained.But at the same time it does contemplate a willingness to enter into dis-cussions with an open and fair mind and a sincere desire to resolve differences andfind mutually satisfactory basis for agreement, consistent with the respective rightsof the parties.23The provision in Section 8(d), that the obligation to bargain "doesnot compel either party to agree to a proposal or require the making of a con-cession," may not be used as a protective cloak where bad faith otherwise appears.As the Fifth Circuit Court of Appeals recently observed inN L.R.B. v. Herman Sau-sage Company, Inc.,275 F. 2d 229, 231-232,bad faith is prohibited though done with sophistication and finesse.Consequently,to sit at a bargaining table, or to sit almost forever, or to makeconcessions here and there could be the very means by which to conceal a pur-poseful strategy to make bargaining futile or fail.Hence we have said in morecolorful language it takes more than mere"surface bargaining"or "shadowboxing to a draw" or "giving the Union a runaround while purporting to meetwith the Union for purpose of collective bargaining."Good faith,or the want of it, is concerned essentially with a state of mind.Thereisno shortcut to a determination of whether an employer has bargained with therequisite good faith the statute commands.That determination must be based uponreasonable inference drawn from the totality of conduct evidencing the state of mindwith which the employer entered into and participated in the bargaining process.The employer's state of mind is to be gleaned not only from his conduct at the bar-gaining table,but also from his conduct away from it-for example, conduct re-flecting a rejection of the principle of collective bargaining or an underlying purposeto bypassor underminethe Unionmanifests the absence of a genuine desire to com-pose differences and to reach agreement in the manner the Act commands.Allaspects of the Respondent's bargaining and related conduct must be considered inunity, not as separate fragments each to be assessed in isolation.As was stated byMr. Justice Frankfurter in his separate opinion inN.L.R.B. v. Insurance Agents'International Union, supra,.the significance of conduct, itself apparently innocent and evidently in-sufficient to sustain an unfairlabor practice may be altered by imponderablesubleties at work. ..Activities in isolation may be wholly innocent,lawfuland "protected"by the Act,but that ought not to bar the Board from finding, ifthe record justifies it, that the isolated parts "are bound together as parts of asingle plan[to frustrate agreement].The plan may make the parts unlawful." 24Applying to this case the principles set out above,I am led to the conclusions thattheGeneral Counsel has more than adequately supported the refusal-to-bargainallegation of his complaint.I reach that conclusion not onthe basis alone of thepositions taken by the Respondent in the course of the negotiations-though I regardthem in context with the Respondent's other conduct as supporting an inference of"NLRB v Insurance Agents' International Union, AFL-CIO (Prudential Ins. Co.),361 US 477"IbidSee alsoGlobe CottonMills v N L R B.,103 F. 2d 91,94 (C.A. 5);L. L. MajureTransport Company v.NL.R.B.,198 F2d 735 (CA. 5).u Quoting fromSwift&Co. v. United States,196 U.S. 375, 376. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDfaith-but on the totality of the Respondent's conduct both at and away from thebargaining table, taking particularly into account the cumulative force of the con-siderations to be discussed below.First:The issue of the Respondent's good faith at the bargaining table must beevaluated against the backdrop of other conduct of the Respondent, disclosing, it isfound, an attitude of unrelenting hostility to the Union and a disregard of employeestatutory rights.As noted above, the Board has already adjudicated the Respondentguilty of unfair labor practices in two earlier proceedings.One, arising prior to theUnion's certification, grew out of the Respondent's unlawful efforts by various meansto defeat organizrtion of the employees into the Union.The other involved thedischarge of James Walsh, chairman of the Union's shop committee, a dischargefound by the Board to have been discriminatorily motivated by antiunion con-siderations.Walsh's discharge occurred on August 27, 1958, in the midst of thenegotiations.Moreover, in early 1959, while negotiations were still in progress, theRespondent instigated the circulation among its employees of a petition lookingtoward the Union's ouster as bargaining representative.As has been stated, goodfaith involves a question of motive or state of mind that must be determined byinference drawn from all the surrounding circumstances.The Respondent's afore-said unlawful activities are clearly relevant to that question.N.L.R B v Reed &Prince Manufacturing Company,205 F. 2d 131, 139-140 (C.A. 1). It is difficult toreconcile the Respondent's efforts to defeat its employees' statutory rights with asimultaneous sincere desire on its part to attempt through the give and take of col-lective bargaining to find some mutually satisfactory basis for agreement with theUnionThe Respondent's instigation of the repudiation petition constitutes par-ticularly compelling evidence that the Respondent, at least at that time, was morebent on destroying the Union than on reaching a contractual accord with itSecond:A striking aspect of this case is that during the course of more than 11/2years' negotiations there were only 18 bargaining meetings.As the record shows,the long delays and often canceled meetings were attributable in large part to theexpressed inability of the Respondent's representatives, because of other engage-ments they considered of more pressing importance to shorten the time lag betweenmeetines. as was frequently urged by the Union. Specific reference is made to thedetailed findings above relating to the more than 2-month lag between the January22 and March 25 meetings, the delay of some 8 weeks between the meetings ofApril 9 and June 3, 1959, and the equal delay between the meeting last mentionedand the final meeting of July 30-all within the Section 10(b) period. It is quiteclear from the findings made that such long delays would not have occurred, butfor the inability or unwillingness of the Respondent's representatives to meet atearlier dates requested by the Union.25Section 8(d) imposes a mutual obligation on negotiating parties "to meet atreasonable times." Section 204 of the Labor Management Relations Act, in order"to prevent or minimize interruptions in the free flow of commerce," calls onemployees and unions alike to "arrange promptly" for conferences and to endeavor"expeditiously" to bring about a resolution of disputes over contract terms in whichthey may he engagedThe duty to do so is part of the obligation to bargain. Inthe case of1.H. Rutter-Rex Manufacturing Company, Incorporated,86 NLRB 470,the Board stated:The obligation to bargain collectively surely encompasses the affirmative dutyto make expeditious and prompt arrangements, within reason, for meeting andconferringAgreement is stifled at its source if opportunity is not accordedfor discussion or so delayed as to invite or prolong unrest or suspicion. It isnot unreasonable to expect of a party to collective bargaining that he displaya degree of diligence and promptness in arranging for the elimination of obstaclesthereto. comparable to that which he would display in his other business affairsof importance.The conduct of prompt and expeditious negotiations is a matter of importanceto a union as well as of public concern.As the Board had occasion to observe inBurgie Vinegar Company, 71NLRB 829, a delay in collective bargaining-entailsmore than mere postponement of an ordinary business transaction,for the passage of time itself, while employees grow disaffected and impatient25 It is true as the Respondent stresses, that all meeting dates were ultimately set byagreement with the UnionBut the significance of that fact is not readily apparent Ittakes two to make a meetingThe factual findings made above show that the Union didurge meetings at shorter intervals and often complained about the delaysShort ofbreaking off negotiations entirely, there was nothing else the Union could do but agree C "M" SYSTEM, INC., ETC.549at their designated bargaining agent's failure to report progress, weakens theunity and economic power of the group, and impairs the Union's ability tosecure a beneficial contract.The Act . . . does not permit an employer tosecure, even unintentionally, a dominant position at the bargaining table bymeans of unreasonable delay.The record here quite clearly supports a finding that the Respondent, in arrangingmeetings with the Union failed to display the degree of diligence that proper per-formance of its bargaining obligations required.This is so whether or not thedelays were inspired by a deliberate scheme to engage in dilatory tactics.Onemay sympathize with the problems of the Respondent's negotiator in fitting thenegotiating meetings into the schedule of his busy law practice, but this providesthe Respondent with no legal excuse for the consequent inordinately long delaystending to impair employee statutory rights.Labor relations are urgent matterstoo.IfMcLaughlin's other activities made it impossible for him to devote adequatetime to reasonably prompt and continuous negotiations, it was the Respondent'sobligation to furnish a representative who could.The duty to bargain in goodfaith includes the duty to be available for negotiations at reasonable times as thestatute requires.That duty is not discharged by turning over the conduct of negotia-tions to one whose other activities make him not so available. See,Cummer--Graham Company,122 NLRB 1044;Derenson's,104 NLRB 273.26I find that at least during the period from April 9 to July 30, 1959, the Respondentfailed to exercise the degree of diligence expected and required of it by the statutein providing the Union an opportunity to meet for the purpose of collective bargain-ing.This alone might properly be viewed as supporting an independent violationof Section 8(a)(5). It is in any event cogent evidence that the Respondent wasnot then bargaining with the requisite good faith.The dragging of feet in negoti-ations scarcely displays a bona fide and sincere purpose to reach agreement.Third:The Respondent's course of conduct in the negotiations, particularly whenviewed in context with its other conduct elsewhere considered, reflects that it ap-proached the bargaining table with the attitude of an employer who remainsunreconciled to his employees' selection of a bargaining representative, who isloathe to accept the collective-bargaining principle, who is determined not to surrenderinmaterial respects the full freedom he previously enjoyed to regulate unilaterallyhis labor relations, and who has no serious desire to reach agreement, exceptperhaps on a basis which would subvert the Union's bargaining status.As has been seen, the Respondent yielded nothing to the Union on "cost" items,agreeing only to maintain in effect the individual wage rates and fringe benefitswhich it had itself established prior to the advent of the Union.As for noncostitems, the only provisions of benefit to the Union or employees that the Respondentwas willing to write into the contract-other than provisions which embodied nomore than the law requires-were those relating to limited bulletin board privilegesand employee seniority.Actually, however, under the seniority provisions it pro-posed, the Respondent would have given up little, if any, of its former absolute-control over job tenure.Job preference rights were made dependent not only onlength of service, but also on skill, ability, and willingness to work.The addedfactors were by their very nature such as to allow a wide latitude for the exerciseof employer discretion.And there was little the Union might do by way ofeffective protest if it took issue with the exercise of such discretion.For, underthe Respondent's other proposals, the Union would be bound, without access to anyother means of relief, to accept management's determination at the top level of thegrievance procedure as "final and binding"; moreover, seniority could always bebroken by a discharge for "just cause," and the determination of "just cause" wasmade a management prerogative.Although offering the Union substantially nothing of value in return, the Respond-ent tenaciously insisted as a condition to agreement on the inclusion of other clausesthrough which it sought to undercut the representative status of the Union byimposing shackles on the Union's exercise of its statutory rights, while reservingfor itself virtually complete and unreviewable autonomy over wages, job tenure,and other significant terms and conditions of employment.'0 It is to be noted, moreover, that the long delays between the meetings of January 22and March 25, 1959, and between the meetings of April 9 and June 3, 1959, occurredwhile a strike was in progressProper concern for the statutory policy to minimize workinterruptions, let alone a good-faith desire to bring about a settlement of the contractdispute, should have led the Respondent at least during that period to arrange meetingsas expeditiously as possible in compliance with the Union's expressed wishes. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, the Respondent, by means of its proposed management prerogativeclause,as enlarged upon in the course of the negotiations, insisted on retaining to itself,absolute unilateral control over such matters as the granting of merit-wage in-creases, the making and changing of shop rules involving terms and conditions ofemployment, and the determination of what was "just cause" for discharge.As tosuch matters, of vital importance to legitimate employee interests, the Respondent'sproposals would not only have left the Respondent free to act independently withoutconsulting the Union, but would have precluded the Union from protesting employeraction through the grievance procedure.The breadth of the Respondent's proposedmanagement prerogatives clause was such as to bar the Union from providingthe employees with any representation at all on most matters that might expectablybecome the subject of employee grievances.But even as to those matters leftreviewable under the grievance procedure, the Union's power to provide effectiverepresentation would have been curbed by the requirement in the Respondent'sgrievance procedure clause thatmanagement'sdecision at the top level must be"final and binding."Nor was the Respondent at any time willing to allow the Union any other meansof recourse or review.The Respondentinsistedthroughout the negotiations thatthe contractmust containa rigid no-strike clause, applicable even where thegrievance procedures were exhausted or where the Respondent itself had trans-gressed contract provisions.27But whilethus insisting as a contract "must" upon theUnion's surrender of the employees' statutory right to strike, the Respondentadamantly declined in consideration for such surrender to consent to arbitration,the generally recognized substitute method for assuring industrial peace withoutdisabling a union from carrying out its statutory responsibility adequately to repre-sent employees in the redress of grievances.As the Supreme Court stated inTextileWorkers Union v.LincolnMills, 353U.S. 448, 455: "Plainly the agreementto arbitrate grievance disputes is thequid pro quofor an agreement not to strike."The Respondent'sno-strike,no-arbitration position, particularly when viewed inthe light of other record facts, suggests that the Respondent was more concernedwith emasculating the Union's effectivenessas anemployee representative thanwith achieving contract stability.The Respondent, to be sure, did propose, aftermore than 9 months of negotiations, a "limited arbitration" provision.But, as hasbeen seen, the provision it proposed was so circumscribed by qualifications andrestrictions as to make arbitration, as a practical matter, rarely available to theUnion, and, even where available, effective only as a rubber stamp for manage-ment's decisions.The very fact that the Respondent chose to submit by way ofpurported compromise, and thereafter to insist upon, a "limited arbitration" clauseso useless and so patently unacceptableis in itself anindication that the Respondentwas engagingin tie semblancerather than the substance of bargaining.In appraising the Respondent's bargaining positions, I do not hold that wheneveran employer insists upon a management prerogatives clause covering otherwise bar-gainable terms and conditions of employment, or upon a no-strike clause withoutaccompanying arbitration, this automatically falls within the condemnation of theAct asa per serefusal to bargain. I am fully aware that it is not for the Board to"sit injudgment on the substantive terms of collective bargaining agreements "N L,R B v. Reed & Prince Manufacturing Company,205 F. 2d 131, 134. That doesnot mean, however, that bargaining positions may not be given evidentiary con-sideration, along with all other relevant circumstances, in determining whether anemployer by the totality of his conductsatisfiedthe good-faith bargaining standards.27As originally proposed, the no-strike clause would have imposed severe money penaltieson the Union even where work stoppages occurred without fault of the Union or whereonly nonmembers were involvedInN.L R B. v Corsicana Cotton Mills,178 F 2d 347,at 349, the Fifth Circuit Court of Appeals suggested that it substantially identical demandsupported an inference of bad faith.See also,Cumm,er-Graham, Company,122 NLRB1044True, this provision was ultimately dropped, but only after it had been insistedupon through some 9 months of bargaining. But the Respondent's ultimate recognitionof a point which should have been settled at the outset cannot obscure the fact that itsinterim insistence upon it through many months of negotiations improperly impeded bar-gaining.What has just been said is oven more slr'kingly true of the T,ospon"'ent'spatently unlawful demand, also subsequently withdrawn, fora clause which would haveimposed restrictions on the Union's selection and composition of its own grievance com-mittee.SeeN.L R Bv.RoscoeSkipper, Inc,213 F 2d 793, 794 (C.A5) , N L R R. vMarton G. Denton, et at., d/b/a Marden MfgCo, 217 F 2d 567, 570 (C A. 5), footnote 7. i"M" SYSTEM,INC., ETC.551Good faith or the want of it is a state of mind,and positions taken at a bargainingtable provide at least one manifestation of the state of mind with which negotiationsare conducted.As declared by Chief Judge Magruder,speaking for the First CircuitinN.L.R.B. v. Reed & Prince Manufacturing Company, supra,at page 134:It is true as stated inN.L.R.B. v. American National Insurance Co.,343 U.S.395, 404, that the Board may not "sit in judgment on the substantive terms ofcollective bargaining agreements."But at the same time it seems clear that ifthe Board is not to be blinded by empty talk and by mere surface motionsof collective bargaining,itmust take some cognizance of the reasonableness ofthe positions taken by an employer in the course of bargaining negotiations.Appraised in context with other facts in this case,elsewhere considered, theRespondent'sbasic bargaining position,Iam persuaded,manifests that the Re-spondent approached the bargaining table with a frame of mind antithetical togood-faith bargaining.The Respondent coupled a determination to yield nothingof substance to the Union with an insistence upon the inclusion of contractual pro-visions,which if accepted,would have amounted to a formal negation of thecollective-bargaining principle in major areas,would have undermined to a sub-stantial degree the Union'sability adequately to fulfill its representative responsi-bilities to the employees who had chosen it, and would thereby have served todiscredit the Union in the employees'eyes.The terms on which the Respondentconditioned agreement were such as to leave the Union better off without a contractthan with one.Even without a contract,the Union,under the statute, would havehad the right,for example,to be consulted in advance and to bargain about meritincreases and the making or altering of shop rules relating to working conditions;itwould have had the right to be heard on whether"just cause"existed for dischargeor disciplinary action; it would have been at liberty, if it so chose,to exercise itsstatutory right to strike without being obliged to accept the Respondent's determina-tions on all grievances as "final and binding."All of such statutory rights theUnion would have been required to surrender under the Respondent'sproposals,without receiving anything of substance in return, and the Respondent would havebeen left free to act unilaterally in the more significant areas involving normallybargainable subjects.The Respondent'sbargaining position,from which it neveryielded in any material respect, does not in my view reflect the state of mind of anemployer who approaches the bargaining table "with an open mind and purpose toreach agreement consistent with the respective rights of the parties"L. L MajureTransport Company v.N.L.R.B,198 F.2d 735, 739(C.A. 5). It is no answer tosay that the Respondent would have been willing to enter into a contract,if only theUnion had accepted its terms.The terms the Respondent proposed were such thattheUnion could not accept them without violating its trust to the employees itrepresented.The Respondent must have known,and therefore inferentially haveintended,that its proposals were such as not to have the slightest chance of accept-ance by any self-respecting union.This provides added support for an inferencethat the Respondent was not negotiating with a genuine purpose to find commonground for agreement.N.L.R.B.v.Reed & Prince Manufacturing Company, supra,at page 139;L. L. Majure Transport Company,95 NLRB 311, 313.The Respondent'sposition on the wage issue warrants special comment becausemore clearly than anything else it reveals the Respondent's bargaining frame of mind.Itwill be recalled that the Union sought and the Respondent refused a generalwage incerase.This would be of no significance in itself, but for the attitude withwhich the Respondent received,considered,and rejected the demand.The Re-spondent refused to give any reason for its rejection,other than that it was theCompany's practice not to grant across-the-board wage increases,only individualmerit raises.The reason given was scarcely such as to provide a proper basis fordiscussion,such as good-faith bargaining requires.As the Board has had occasionto observe,an employer"relying simply on existing practice as a reason for notagreeing to union proposals[fails]to fulfill its obligation`to discuss freely andfully [the parties] respective claims and demands, and,when these are opposed, tojustify them on reason.'"28While thus refusing,in effect to negotiate with the Unionon the merits of an across-the-board wage increase, the Respondent insisted thatthe right to grant merit increases must be left, as in the past, a matter for its unilateralexclusive, and unreviewable determination.When faced with a showdown, the21Montgomery Ward & Company,37 NLRB 100, 123, quoting fromN.L.R B. v. George P.Pilling & SonCo., 119 F.2d 32(C.A. 3). 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent refused to negotiate with the Union on individual merit increases.29As has been seen,the Respondent had no formulated objective standards for thegranting of merit increases; such increases under past practice had depended largelyon the application of considerations indigenous to individual bargaining.TheRespondent at no time proposed to write into the contract standards that wouldcontrol its selection of those who might be granted merit increases or the range ofsuch increases.The Respondent's refusal to consider on its merits the Union'sdemand for a general increase assertedly because such an increase contravened itspast practice,coupled with its insistence on reserving to itself, without limitingstandards,the right in its own discretion to raise individual wage rates by unilateralaction,may fairly be viewed as tantamount to a refusal to bargain at all on thesubject of an upward revision of wage rates. SeeN.L.R.B. v. Berkley MachineWorks & Foundry Company, Inc.,189 F. 2d904 (C.A.4).Whether or not viewedasa perse refusal to bargain,the Respondent's unwillingness to accept the principleof collective bargaining on a subject so vital to employee interests as wages, discloses,at the very least, a state of mind antithetical to good faith bargaining.Where, as here,an employer is unwilling to yield anything of substance to aunion,insistsupon reserving absolute unilateral control over wages and othersignificant terms and conditions of employment,and demands that the Union binditself to a no-strike clause, but refuses arbitration,the Board in the past has viewedsuch circumstances as weighty evidence tending to support an inference of bargainingbad faith.SeeWhite'sUvalde Mines,117 NLRB 1128, enforcement denied in part255 F. 2d 564 (C.A.5);Cummer-Graham Company,122 NLRB 1044.See alsoL. L. MatureTransport Company,95 NLRB 311, enfd. 198 F.2d 735(C.A. 5);Dixie Corporation,105 NLRB 390. The inference of bad faith that I draw in thiscase, however,does not rest alone on the bargaining positions taken by the Re-spondent.It is also buttressed by the other considerations to which reference hasearlier been made as well as those to be set out below 30Fourth:Asfound above,the Union,at the meeting of April 9, 1959,requestedthe Respondent to supply it with a revised schedule of wages and classification datathen currently in effect.Although admittedly relevant to the negotiations thenunderway,the Respondent never furnished the Union with the requested information.The Respondent has presented no adequate excuse for its failure to do so.The lawiswell settled that an employer's failure to furnish upon the request of a bargainingagent wage and personnel data directly pertinent and relevant to the bargainingagent's discharge of its duties as an employee representative supports an inferenceof a failure to bargain in goodfaith.N LR B. v. TruittMfg. Co.,351 U.S. 149, 152.Fifth:The Respondent'sunilateral action in granting individual wage increasesto a substantial number of its employees on and after October 11, 1958, while nego-tiationswere still in progress,provides additional evidencethattheRespondentwas not disposed to accord the Union the bargaining status the Act vests in amajority representative.The law is clear that individual merit increases,no lessthan general wage increases,must be negotiated with the bargaining representative.31The Respondent claims that it was justified in bypassing the Union,contendingthat(1) a bargaining impasse had been reached, (2) the Union had waived objectionto the Respondent's granting the wage increases in question,and (3)the increaseswere granted in conformity with a company policy and practice established priorto the advent of the Union.The first two contentions have already been consideredin the subsection above dealing with the pertinent factsFor reasons there set forth,they are rejected as unsupported by the record.The Respondent's third contentionis likewise rejected.The Respondent'spractice of granting merit increases wasdiscontinued at the time of the Union'scertification,and thereafter no increasesireAlthough at one meeting the Respondent indicated it might be willing to discussindividual merit increases, its insincerity in that regard was exposed at a later meeting,when, following an expression of willingness by the Union to enter into discussions alongthat line, the Respondent made clear that it considered the choice of those to be grantedmerit increa,es a matter for its unilateral determination, and not one to he negotiatedon, except possibly as to number.30 SeeN L R B v Pant Milling Company,258 F. 2d 851 (C.A 5). 360 U S 301, reversingcourt below (particularly footnote 10 thereof), and 272 F. 2d 773 (C A 5), enfg 117NLRB 1277, following remand from Supreme Court31N L R B v J H. Allison & Company,165 F 2d 766 (C.A.Machine Works & Foundry Company. Inc.,189 F. 2d 904 (CA. 4) ;Armstrong CorkCompany v. N.L.R B.,211 F. 2d 843, 847 (C.A. 5). "M" SYSTEM, INC., ETC.553were granted for more than a year until those here in question were put into effect.Moreover, as already found, the Respondent had no formulated standards of auto-matic or predictable application for the granting of merit increases, so as to dispensewith the need of bargaining on individual increases.The Board has held that anemployer is not excused from bargaining about merit increases by reason of anearlier established practice to grant them.32 In any event the circumstances herewere such as to make the Respondent's contention clearly inapplicable.33 It isfound that the Respondent's unilateral action in granting individual wage increaseswas in blatant disregard of the Union's right to be consulted concerning changes interms and conditions of employment, inconsistent with the principle of collectivebargaining, and further indicative of the Respondent's bargaining bad faith.N.L.R.B.v.Crompton-Highland Mills, Inc.,337 U.S. 217, 225.Whether viewed as an in-dependent unfair labor practice, evidence of bad-faith bargaining, or both, theunilateral wage increases support a refusal to bargain inference.SeeN.L.R.B. V.Herman Sausage Co., Inc.,275 F. 2d 229 (C.A. 5).Sixth:What has just been said with regard to the individual merit increases applieswith equal force to the Respondent's unilateral action in instituting an incentive wageplan in October 1959.Hibbard Dowel Co,119 NLRB 1763, 1781, enfd. 273 F. 2d565 (C.A. 7).Although negotiations had come to a halt prior to October 1959, theRespondent makes no claim that it was then no longer under an obligation to bargainwith the Union.On the contrary, the Respondent asserts in its brief that the incentivewage plan was put into effect on an "experimental" basis "in an effort to offer some-thing on wages to the Union." The fact that the Respondent may have considered theplan an "experimental" one provides no excuse for its failure to submit it to the Unionfor its consideration, in fulfillment of the promise it had made while negotiations werestill in progress.The Respondent's explanation, stated above, is at variance with itsfurther contention that it was justified in putting the plan into effect unilaterally be-cause a bargaining impasse had earlier been reached.Clearly there could have beenno impasse on the incentive plan since that plan was never submitted to the Union forits consideration.Though the parties were then at an impasse on other issues, this didnot justify the Respondent in ignoring the Union; it is at least conceivable that presen-tation to the Union of the plan, providing added benefits for the employees, mighthave proved an entering wedge for breaking the impasse. In any event, the recordshows bargaining had come to an impasse because of the Respondent's failure to bar-gain in good faith.This alone precludes the Respondent from relying on the impasseof its own making to excuse the unilateral action it thereafter took.I find no merit in the Respondent's further contention that the evidence relating tothe incentive wage plan may not now be considered because the plan was put intooperation "long after the filing of the charge, long after the issuance of the complaintand even after the commencement of the hearing." InGagnon Plating and Manufac-turing Company,97 NLRB 104, 107, the Board disposed of a similar contention, inwords exactly applicable here, as follows:Nor was the Trial Examiner incorrect in considering the unilateral wage increaseas evidence on the question of the Respondent's refusal to bargain eventhough such conduct took place after the issuance of the complaint in this pro-ceeding.The Respondent did not claim surprise by the introduction of evidenceon this issue.Nor did the Respondent show that it was prejudiced thereby. Theactions of the Respondent on that date were well within the allegations of thecomplaint, and, as the duty to bargain in good faith is a continuing one, the issu-ance of the complaint did not serve to relieve the Respondent of that duty or ofthe restrictions of the Act.See alsoN L.R B. v. Fant Milling Co.,360 U.S. 301.In conclusion, I find on the basis of the totality of the Respondent's conduct at andaway from the bargaining table, without, however, giving conclusive weight to anyseparate element in this case, that the Respondent on and after August 28, 1958-asalleged in the complaint-refused to bargain in good faith with the Union as its em-ployees' certified bargaining representative in the appropriate bargaining unit earlierdescribed, thereby violating Section 8(a)(5) and (1) of the Act.There remains for disposition one relatively minor issue.The complaint allegesas an independent violation of Section 8(a) (1), that during the strike the Respondentoffered individual striking employees wage increases as an inducement to them toreturn to work.As reported above, the record shows two instances after the start of82Benne Katz.et al,d/h/a Williamsburg Steel Products Co.,126 NLRB 288.s3 SeeArmstrong Cork Company v. N L R B , supra,at -p 847 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe strike where the Respondent offered employees wages higher than their previousrates if they would go to work across the picket line. It appears, however, that oneof two employees involved, R. C. Dunn, had left the Respondent's employ some timeprior to the start of the strike.Dunn may not therefore be considered a striker withinthe meaning of the specific allegation of the complaint now in question; the evidenceas to him has materiality only as to the 8(a) (5) allegation of the complaint, reflect-ing further, as it does, the Respondent's disregard of its bargaining obligations inestablishing a new wage rate without reference to the Union.The other employeeinvolved, Charles Wincher, was a striker, and the incident relating to himdoessup-port the finding now made that the Respondent's solicitation of Wincher to forgo hisstrike activity by a promise of benefit was violative of Section 8 (a) (1).Were therenothing more in this case but this isolated incident, I doubt that it could be regardedas sufficiently substantial to support a remedial order.However, in the context ofthe Respondent's other unlawful conduct herein found, I find that this incident is notonly sufficient to sustain the separate allegation to which it relates, but also to justifya remedial order based thereon. I so find.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connec-tion with the operations of the Company described in section I, above, have a close,intimate, and substantial relation to trade traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce and thefree flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It has been found that the Respondent has refused in good faith to bargain collec-tively with the Union as the exclusive representative of the employees in the appro-priate unit described herein. It will therefore be recommended that the Respondentbargain collectively, upon request, with the Union as the exclusive representative ofthe employees in the appropriate unit, and, if an understanding is reached, embodysuch understanding in a signed agreement.Upon the basis of the above findings of fact, and upon the entire record in the case,I make the following:CONCLUSIONS OF LAW1."M" System, Inc., Mobile Home Division Mid-States Corporation,isan em-ployer within the meaning of Section 2(2) of the Act, and is engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.2.Lodge 1243, International Association of Machinists, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of the Act.3.All production and maintenance employees at the Respondent's mobile homeplant at Texarkana, Texas, including inspectors, the power tool serviceman, the sawfiler, porters or janitors, material handlers, hyster or lift truckdrivers, the trash truck-drivers, and the pickup driver; but excluding leadmen, office clerical employees, pro-fessional employees, over-the-road drivers, the office maid, watchmen, guards, thechief stockroom clerk, and all other supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.On August 28, 1958, and at all times material thereafter, the Union was, andnow is, the representative of a majority of the Respondent's employees in the appro-priate unit described above for the purposes of collective bargaining within themeaning of Section 9(a) of the Act.5.By refusing on August 28, 1958, and at all times thereafter, to bargain collec-tively with the Union as the exclusive representative of all its employees in the above-described appropriate unit, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (5) of the Act.6.By the foregoing and other conduct, the Respondent has interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed in Section7 of the Act, and has thereby engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]